Citation Nr: 0020276	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-05 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a temporary total convalescent rating 
following hospitalization from June 22, 1998, to July 3, 
1998, for a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that rating decision, a temporary total 
rating for a service-connected disability was denied under 
both 38 C.F.R. §§ 4.29 and 4.30.  At the June 1999 hearing 
held at the RO before a hearing officer, the representative 
indicated that the veteran was not seeking a temporary total 
rating under 38 C.F.R. § 4.29 because he was not hospitalized 
for over twenty-one days.  Transcript, at 3-4.  Therefore, 
the issue is as stated on the title page.

In a June 1998 decision, the Board denied service connection 
for a neurogenic bladder and a compensable rating for 
urethral stricture due to trauma, postoperative, with 
prostatitis.  In the introduction section of that decision, 
the Board noted (1) that it was unclear whether a November 
1996 letter to the then-Secretary of the VA was a notice of 
disagreement to a November 1996 rating decision denying 
service connection for impotency, and (2) that the evidence 
had raised the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for a neurogenic bladder as the result of 
low back laminectomies performed by the VA in 1989 and 1995.  
These matters are again referred to the RO for appropriate 
action.   Also, at the June 1999 hearing held at the RO 
before a hearing officer, the hearing officer said that 
issues included entitlement to a compensable rating for 
urethral stricture due to trauma, postoperative, with 
prostatitis, and the representative concurred with that 
assessment.  Transcript, at 1.  However, as that issue has 
not been adjudicated by the RO, it is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  Service connection is in effect for urethral stricture 
due to trauma, postoperative, with prostatitis, currently 
rated as zero percent disabling; service connection is not in 
effect for a neurogenic bladder.

2.  From June 22, 1998, to July 3, 1998, the veteran was 
hospitalized for difficulties with catheterizations; on June 
24, 1998, he underwent an attempted revision of an ileostoma 
and a subsequent open suprapubic catheter placement.

3.  There is no competent medical evidence that the residuals 
of the attempted revision of an ileostoma and the open 
suprapubic catheter placement are related to the service-
connected urethral stricture due to trauma, postoperative, 
with prostatitis.


CONCLUSION OF LAW

The claim of entitlement to a temporary total convalescent 
rating following hospitalization from June 22, 1998, to July 
3, 1998, for a service-connected disability is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a July 1958 rating decision, service connection was 
granted for urethral stricture due to trauma.  In an April 
1968 rating decision, service connection was granted for 
prostatitis.  VA medical records reflect that in November 
1974 the veteran underwent a first stage urethroplasty.  In 
May 1975, he underwent a revision of the urethroplasty.

VA treatment records dated in 1995 reflect that a cystoscopy 
in April 1995 revealed no evidence of stricture.  In October 
1995, the assessment was prostatitis versus neurogenic 
bladder.  By December 1995, the assessment was likely 
neurogenic bladder.

The veteran underwent a VA examination in April 1997.  The 
examiner noted that it was difficult to assess the possible 
etiologies of incontinence.  He indicated that the veteran's 
neurogenic bladder was not related to the initial urethral 
trauma, but that stricture repairs could interfere with 
continence.  A retrograde urethrogram was recommended.  

On August 21, 1997, the veteran received VA outpatient 
treatment for his incontinence.  The assessment was 
neurogenic bladder with urinary incontinence.

In an October 1997 addendum to the April 1997 VA examination, 
it was noted that the veteran had undergone a retrograde 
urethrogram in April 1997, which was normal except for a mild 
prostatic enlargement.  The examiner concluded that there was 
no evidence of persistent urethral stricture following 
urethroplasties in 1974 and 1975.  The examiner also opined 
that the neurogenic bladder was not related to the previous 
urethral problem or the mild prostatitic enlargement.

In December 1997, the veteran was hospitalized at a VA 
medical center for neurogenic bladder with urge incontinence.  
It was noted that he had a history of worsening incontinence 
over the past two years due to a neurogenic bladder.  He 
underwent a bladder augmentation using the cecum and ileum 
with a catheterizable stoma.  In January 1998, the veteran 
was hospitalized because he was unable to catheterize his 
stoma secondary to stenoses both distally and proximally.  It 
was noted that the veteran currently managed his bladder via 
a suprapubic catheter.  He was able to pass the catheter only 
about five centimeters (cm) through his stoma before hitting 
the obstruction.  He reported pain at his stomal opening and 
at the suprapubic catheter site.  He denied any urination at 
all through his penile urethra.  A study of his stoma site 
revealed two areas of stricture, one proximal and one distal.  
It was determined that he was not a candidate for surgery 
because of his bleeding time.  He was instructed in self-
catheterization through the penile urethra with a 14 French 
coude catheter.  His suprapubic catheter was clamped in order 
to facilitate drainage through his penile urethra.  It was 
decided to postpone consideration of the stomal revision at 
that time.  The veteran was to try several days of self-
catheterization, and if that were satisfactory, his stoma 
would not be revised.  The discharge diagnoses were (1) 
stomal stenosis, status post bladder augmentation; and (2) 
indwelling suprapubic catheter.

On June 5, 1998, the Board denied service connection for a 
neurogenic bladder and an increased rating for urethral 
stricture due to trauma, postoperative, with prostatitis.  

The veteran was hospitalized at a VA medical center from June 
22, 1998, to July 3, 1998, due to difficulties with 
catheterization.  It was noted that in December 1997 he had 
undergone a bladder augmentation using the ileocecal segment.  
The ileum was plicated and brought to the skin for a 
continent catheterizable stoma.  Postoperatively over time, 
the veteran developed stomal stenosis and was again placed on 
intermittent self-catheterization through the urethra.  He 
had been complaining of progressively worsening difficulty as 
well as increased pain with catheterization.  It was noted 
that the stoma had since closed and that he was using self-
catheterization.  A retrograde urethrogram performed on the 
day of admission was noted to reveal urethral stricture.  The 
veteran was subsequently taken to the cystoscopy suite to 
examine the closed stoma.  Cystoscopy did not reveal any 
significant obstruction per urethra.  The veteran was given 
options of an indwelling Foley catheter, an open suprapubic 
catheter placement, or a formal revision of the stoma with 
possible use of a new bowel segment.  He consented to an open 
suprapubic catheter replacement as well as possible stomal 
revision if it would be of minimal difficulty.  On June 24, 
1998, he underwent surgery.  A flexible cystoscope was 
introduced into his urethra under direct visualization.  No 
significant obstruction was encountered.  A revision of the 
ileostoma was attempted.  A significant stenosis was 
discovered, which could not be transversed with a 14 French 
Foley catheter.  Therefore, a decision was made to proceed 
with an open suprapubic catheter placement.  There were no 
complications.  The pre- and post-operative diagnoses were 
stomal stenosis.  On the fourth day of hospitalization, the 
Foley catheter was removed, and the suprapubic tube continued 
to drain clear urine.  The veteran was instructed on the leg 
bag and night bag maintenance for his suprapubic drain.  The 
principal diagnosis was stoma revision with suprapubic tube 
placement.

On a March 1999 VA Form 9, the veteran indicated that he 
underwent a retrograde urethrogram on June 22, 1998, which he 
was told revealed urethral stricture.  He said that doctors 
also told him that he needed surgery and that a permanent 
catheter would be implanted.

At a June 1998 hearing held at the RO before a hearing 
officer, the veteran testified that he underwent a retrograde 
urethrogram on June 22, 1998, which he was told revealed 
urethral stricture.  He said that a doctor told him that the 
only way it could be fixed was to have a permanent catheter 
implanted.

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court")" has defined a well-grounded 
claim as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a).

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints.  38 C.F.R. § 4.30(a)(1)-(3) (1999).  Extensions of 
periods of one, two, or three months beyond the initial three 
months may be made under subparagraphs (1), (2), or (3) of 
38 C.F.R. § 4.30(a).  In addition, approval may be obtained 
for extensions of one or more months, up to six months beyond 
the initial six-month period, under subparagraphs (2) or (3) 
of 38 C.F.R. § 4.30(a).  38 C.F.R. § 4.30(b) (1999).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131. 

Service connection is warranted for a disability proximately 
due to or the result of a service-connected disorder, or 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  
38 C.F.R. § 3.310(a).  In order to show that a disability is 
proximately due to or the result of a service-connected 
disease or injury, the veteran must submit competent medical 
evidence showing that the disabilities are causally-related.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In the case of 
aggravation, such secondary disorder is compensable only to 
the degree of disability over and above the degree of 
disability that would exist without such aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 448-49 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In addition, a layperson's account 
of what a physician said is not competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The Court has held that a hearing officer has a regulatory 
duty, pursuant to 38 C.F.R. § 3.103(c)(2) (1999), to suggest 
the submission of evidence that the claimant may have 
overlooked and which would be of advantage to the claimant's 
position.  Costantino v. West, 12 Vet. App. 517 (1999).  
However, if the appellant does not identify any evidence that 
would be of advantage - i.e., evidence that would well ground 
a claim - the hearing officer has no obligation to advise the 
appellant to submit additional evidence.  Stuckey v. West, 13 
Vet. App. 163 (1999).

Analysis

In order for the veteran to receive a temporary total 
convalescent rating following hospitalization from June 22, 
1998, to July 3, 1998, it must be shown that the surgeries 
that he underwent during that hospitalization were for a 
service-connected disability.  See 38 C.F.R. § 4.30.  In 
other words, it must be shown that the attempted revision of 
the veteran's ileostoma and the subsequent open suprapubic 
catheter placement were related to a service-connected 
disability.  Service connection is in effect for urethral 
stricture due to trauma, postoperative, with prostatitis, and 
the Board previously denied service connection for a 
neurogenic bladder.  

The veteran argues that the open suprapubic catheter 
placement was related to the service-connected urethral 
stricture because a retrograde urethrogram on June 22, 1998, 
the date of admission, revealed urethral stricture.  However, 
two subsequent cystoscopies did not reveal any significant 
obstruction in the urethra and urethral stricture was not 
diagnosed on discharge.  In addition, there is competent 
medical evidence that the surgeries during the June to July 
1998 VA hospitalization were necessitated by the nonservice-
connected neurogenic bladder.  The medical evidence shows 
that the veteran underwent a bladder augmentation in December 
1997 because of his neurogenic bladder.  On the January 1998 
VA hospital summary, it was noted that the stomal stenosis 
was a residual of the bladder augmentation.  In June 1998, 
the veteran was hospitalized for difficulties with 
catheterizations.  On June 22, 1998, a revision of the 
ileostoma was attempted, and a significant stenosis was 
discovered, which could not be transversed with a 14 French 
Foley catheter.  Therefore, the stomal revision was not 
completed, and instead the veteran underwent an open 
suprapubic catheter placement.  Thus, while urethral 
stricture was noted on hospital admission, competent medical 
evidence shows that the stomal stenosis found during that 
hospitalization, which was a residual of the nonservice-
connected neurogenic bladder, was the basis for the 
surgeries.  See 38 C.F.R. § 3.310(a).  At his June 1998 
hearing, the veteran testified that, during his 
hospitalization, a doctor told him that a permanent catheter 
was necessary for his urethral stricture.  However, his 
testimony is not competent medical evidence because it is a 
layperson's account of what a physician said.  See Robinette, 
8 Vet. App. at 77.  
 
In summary, there is no competent evidence establishing a 
relationship between the surgeries during the June to July 
1998 VA hospitalization and the service-connected urethral 
stricture with prostatitis.  See Caluza v. Brown, 7 Vet. App. 
498 (1995); Jones, 7 Vet. App. at 137.  Accordingly, the 
claim of entitlement to a temporary total convalescent rating 
following hospitalization from June 22, 1998, to July 3, 
1998, for a service-connected disability is not well 
grounded.

Other Considerations

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
this claim are such that no further action is found to be 
warranted.  In particular, the Board notes the veteran's 
allegation that a VA doctor told him that a permanent 
catheter was necessary for his urethral stricture.  However, 
the RO obtained the relevant hospital records, which, as 
previously noted, do not support the veteran's assertion. 

With regard to the hearing officer's duty to assist under 
38 C.F.R. § 3.103(c)(2) (1999), the August 1999 supplemental 
statements of the case issued after the June 1999 hearing 
notes the type of evidence that is lacking.  Therefore, there 
was substantial compliance with 38 C.F.R. § 3.103(c)(2) 
(1999).  See Stuckey, 13 Vet. App. at 177; Costantino, 12 
Vet. App. at 520.


ORDER

The claim of entitlement to a temporary total convalescent 
rating following hospitalization from June 22, 1998, to July 
3, 1998, for a service-connected disability is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

